Exhibit Quarterly Report to Holders of Contingent Value Obligations For the Quarter Ended March 31, 2009 May 18, To Holders of Contingent Value Obligations: Overview There are currently 98.6 million Contingent Value Obligations (CVOs) issued and outstanding. CVOs were issued as a result of the Progress Energy, Inc. (Progress Energy or the Company) and Florida Progress Corporation share exchange, which occurred on November 30, 2000. For every Florida Progress Corporation share owned at that time, one CVO was issued. Each CVO represents the right of the holder to receive contingent payments, based on the net after-tax cash flow generated by the synthetic fuels plants previously owned by Solid Energy LLC, Ceredo Synfuel LLC, Solid Fuel LLC and Sandy River LLC (“the Earthco plants”). Qualifying synthetic fuels plants entitled their owners to federal income tax credits based on the barrel of oil equivalent of the synthetic fuels produced and sold by these plants. In the aggregate, holders of CVOs are entitled to payments equal to 50 percent of any net after-tax cash flow generated by the Earthco plants in excess of $80 million per year for each of the years 2001 through 2007. The synthetic fuels tax credit program expired on December 31, 2007. As disclosed in previous reports, some of the tax credits generated by the Earthco plants in the years 2001 through 2007 were not realized or included in net after-tax cash flows for those years and are available to be realized in the future. CVO holders may be entitled to receive payments related to those carryforward tax credits, in addition to payments related to net after-tax cash flows. If any of these carryforward tax credits are realized, CVO holders will receive payments equal to 50 percent of the following amount: realized carryforward tax credits minus any amount by which net after-tax cash flow for the year in which they were generated was less than $80 million. Upon the disposition of any interest in the Earthco plants to a third party prior to the year 2008, CVO holders may be entitled to share in the cash proceeds received by the Company from the third party. The CVO holders’ share of such disposition proceeds is based upon the CVO holders’ share of net after-tax cash flows generated in the years prior to the disposition. All payments are first deposited with the CVO trustee (“Trustee”) in accordance with the legal documents governing the CVOs. Net after-tax cash flow and carryforward credit payments will not generally be made to CVO holders until audit matters are resolved for the years of the tax returns in which the tax credits giving rise to the payments are realized. The Company cannot predict when the tax credits previously generated will be realized or when the audit matters for the tax return years in which tax credits are realized will be resolved. Based on past tax audit experience, the Company’s tax audits could take many years to resolve. Disposition proceeds payments will not generally be made to CVO holders until the termination of all indemnity obligations under the purchase and sale agreement related to the disposition. For purposes of calculating CVO payments, net after-tax cash flows include the taxable income or loss for the Earthco plants adjusted for depreciation and other noncash items plus income tax benefits, and minus income tax incurred. The total amount of net after-tax cash flow for any year will depend upon the final determination of the income tax benefits realized and the income taxes incurred after completion of the income tax audits. Thus, the estimated after-tax cash flow generated by the Earthco plants could increase or decrease due to changes in income taxes for the year. This is only an overview of the terms of the CVOs. The legal documents governing the CVOs contain significant additional information, including information concerning the realization of tax credits carried forward and payments of disposition proceeds. Summary of Net After-Tax Cash Flows, Carryforward Tax Credits and Deposits The net after-tax cash flow and tax credits carried forward for the years 2001 through 2007 and the deposits with the Trustee were as follows: (in millions) Operation Year Net after-tax cash flow Tax credits carried forward past 2007 and realized after 2007 Remaining tax credits generated but not included in net after-tax cash flow and not yet realized Deposits with Trustee 2001 $ 2.6 * - $ 112.9 - 2002 4.3 * - 93.5 - 2003 79.6 * - 90.1 - 2004 84.6 - 42.0 $ 4.7 (a) 2005 (48.9 ) - 86.3 - 2006 64.0 - - - 2007 (90.0 ) - - - Disposition of Ceredo Synfuel LLC N/A N/A N/A $ 6.3 (b) (a)Deposited December 14, 2007, including interest. This deposit amount will be reduced by $2.4 million due to a decrease in the Company’s taxable income for the 2004 Operation Year subsequent to the original deposit date. (b)Deposited June 11, 2008, including interest. *The amounts of net after-tax cash flows for the years 2001 through 2003 are now final due to resolution of the Company’s tax audits for those years. The net after-tax cash flows for the years 2004 and after remain estimates, subject to revision based on final resolution of the Company’s tax audits for the years 2004 and after. Realization of Carryforward Tax Credits The Company estimates that in the first quarter of 2009, it will not realize any tax credits generated in the Operation Years 2001 through 2007. The amount of realized tax credits is an estimate and is dependent on, among other things, the Company’s taxable income for the entire year. The actual amount of tax credits realized in this quarter may ultimately vary substantially from this amount. 2 Allocable Expenses In accordance with the legal documents governing the CVOs, the Company will be reimbursed for its “allocable expenses,” which include (1) certain fees and expenses related to the maintenance of the trust, (2) costs related to the administration of the CVOs and (3) the CVO holders’ share of the Company’s tax administration, audit or controversy expense related to the Earthco plants. The payments made to CVO holders will be reduced by the amount of these expenses.
